[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           NOVEMBER 23, 2007
                               No. 07-12161                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 05-00321-CV-CAR-5

ALFRED HAZEL, JR.,


                                                    Plaintiff-Appellant,

                                    versus

LA PETITE ACADEMY, INC.,

                                                     Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                             (November 23, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Alfred Hazel Jr. appeals the summary judgment entered in favor of his
former employer, La Petite Academy, and against his complaint of race and gender

discrimination. See 42 U.S.C. § 2000e, et seq. Hazel argues that the district court

failed to draw reasonable inferences in his favor and erroneously concluded that

there was insufficient evidence of pretext. We affirm the summary judgment.

       We review a grant of summary judgment de novo. Wilson v. B/E

Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir. 2004). Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). When reviewing the record,

“we view the evidence in the light most favorable to the non-moving party.”

Wilson, 376 F.3d at 1085.

      Because Hazel does not have direct evidence of discrimination, he relies on

circumstantial evidence under the burden-shifting framework of McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973), and Texas

Department of Community Affairs v. Burdine, 450 U.S. 248, 101 S. Ct. 1089

(1981). See Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767–68 (11th Cir.

2005). The employee is entitled to an inference of discrimination when he

establishes a prima facie case. After the employee establishes a prima facie case,



                                           2
the employer must articulate a non-discriminatory basis for its employment

decision. If the employer articulates a non-discriminatory basis for its decision,

then the burden is on the employee to establish that the non-discriminatory reason is

pretextual. Id.

      There is no dispute that Hazel established a prima facie case, and La Petite

articulated non-discriminatory reasons for its employment decisions. The question

on appeal is whether Hazel presented evidence that the stated reasons were a pretext

for discrimination. We agree with the district court that Hazel failed to present

evidence of pretext.

      La Petite contends that it terminated Hazel because of his poor job

performance. To prove pretext, Hazel had to present evidence to establish “such

weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the

employer’s proffered legitimate reasons for its actions that a reasonable factfinder

could find them unworthy of credence.” Vessels, 408 F.3d at 771 (quoting Cooper

v. Southern Co., 390 F.3d 695, 725 (11th Cir. 2004)). A plaintiff may not establish

pretext by questioning the wisdom of an employer’s stated reason. Combs v.

Plantation Patterns, 106 F.3d 1519, 1543 (11th Cir. 1997).

      Hazel’s argument is two-fold. Hazel argues that June Woodall, the white

female who preceded Hazel as director of the Macon childcare facility, and Sarah



                                           3
Ballard, the white female who replaced Hazel as director, had similar performance

problems but were not subject to the same adverse employment actions that he

suffered. Hazel also argues that praise he received from La Petite for his improved

performance and the increased enrollment under his directorship support a finding

of pretext.

      Each of Hazel’s arguments fails to support an inference of pretext. First,

Woodall, like Hazel, was placed on a “Performance Action Plan” for performance

problems. Although Hazel argues that many of the problems identified in his two

“Performance Action Plans” pre-dated his tenure as director, the problems that

Hazel inherited from Woodall occurred under a different supervisor who was

entitled to impose higher expectations for her subordinates than her predecessor.

See Rojas v. Fla. Dep’t of Bus. & Prof’l Regulations Pari-Mutual, 285 F.3d 1339,

1343 (11th Cir. 2002). Second, Ballard is not a proper comparator because, unlike

Hazel, she significantly improved overdue balances and was not the subject of

parent complaints. Third, that Hazel received praise before his termination for

improvements in some areas does not evidence pretext because Hazel still had

performance problems in other areas.

      Hazel’s argument that the district court did not draw reasonable inferences in

his favor also fails. Although Hazel argues that the district court erred when it



                                           4
resolved against him the question of whether Siegel, “wanted black employees

gone,” the evidence on which Hazel relies does not support that inference. Hazel’s

testimony was that Siegel wanted some black employees terminated, not all black

employees, and Hazel did not testify that Siegel ever mentioned the race of those

employees. Hazel’s testimony is not, as he contends, direct evidence of

discrimination, nor is it evidence of pretext regarding his termination for poor

performance.

      The summary judgment against Hazel’s complaint is

      AFFIRMED.




                                           5